DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the values demarcated on the t[s] & v[m/s] axes are not written in standard format (e.g. “0,90” should be --0.90-- & “1,6” should be --1.6--).  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 15, “an end stop damping device” should be --the end stop damping device--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "tightly" in Claim 3 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disposition of the outer flap is rendered indefinite.
The term "substantially smaller" in Claim 3 is a relative term which renders the claim indefinite.  The term "substantially smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The sizes of the outlet openings and the cross-sectional are if the piston unit are rendered indefinite.
radially above" in Claim 4 is a relative term which renders the claim indefinite.  The term "radially above" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The location of the auxiliary pistons in relation to the main piston is rendered indefinite.
The term "limited" in Claim 4 is a relative term which renders the claim indefinite.  The term "limited" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amount of displaceability of the auxiliary pistons is rendered indefinite.
	Claim 7 recites “wherein the first and second an effective dead volume”, which is unclear and renders the claim indefinite.  It appears that the limitation should be --wherein at the first and second end faces an effective dead volume--.  
The term "minimal" in Claim 7 is a relative term which renders the claim indefinite.  The term "minimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The volume of the pneumatic connection is rendered indefinite.
	Claim 9 requires “a simulation algorithm” for calculating “a temporal curve” for each of an air mass flow and an adjustment travel of the piston unit, which renders the claim indefinite because the “simulation algorithm” has not been disclosed, thus rendering the scope of the claim unascertainable, absent the “simulation algorithm” it cannot determined what is included and excluded from the claim scope.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites, what appears to be, a method of designing the actuator i.e. through the use of a “simulation algorithm”, whereas parent Claim 8 recites a method of controlling the actuator of Claim 1, thus failing to specify a further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 8 & 10 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Kaneko (4700611).
	Kaneko discloses: An actuator (e.g. Fig. 4) for an automated or automatic transmission, the actuator comprising: a cylinder housing (32), a piston unit (34), an end stop damping device (e.g. 38), and a piston rod (36), wherein the piston unit is coupled to the piston rod and arranged in the cylinder housing to be movable in two opposite directions along a longitudinal axis, wherein the piston unit separates two pressure chambers of variable volume in the cylinder housing, by means of which the pressure chambers being configured to apply pressure to the piston unit can be loaded with compressed air from opposite sides (via ports 84 & 120), wherein the two pressure chambers are configured to be connected to a valve unit (126, 124, 128) configured to selectively switch between a the pressurization or a purge of each of the two pressure chambers, and wherein the end stop damping device is arranged in the actuator for damping at least one end stop of the piston unit and is composed of a first pneumatically active damping stage (50, 54, 80) and a second mechanically active damping stage (66), wherein the first pneumatically active  damping stage is configured to reduce the kinetic energy of the piston unit in at least one movement direction thereof when the piston unit approaches at least one of two opposite end stop faces  (42, 44), wherein the first pneumatically active damping stage is formed on the cylinder housing by a pneumatic damping element (54, 80), wherein the pneumatic damping element has an air outlet (e.g. Fig. 7) with a variable cross-sectional area for compressed air, which is configured to be pneumatically connected to a respective one of the two pressure chambers by switching the valve unit into a purge position for the respective one of the two pressure chambers, wherein the cross-sectional area of .  

Allowable Subject Matter
Claims 3, 4 & 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are noted for their demonstration of the state of the art and for their relevance to the disclosure of the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
March 5, 2021